Citation Nr: 0014267	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from July 1946 to December 
1947 and from July 1948 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was denied by the RO in November 1977.  The veteran did not 
appeal.  

2.  The evidence obtained or submitted to reopen the claim of 
service connection for a low back disorder is not new and 
material, and the claim is not reopened.

3.  There is no competent evidence that the veteran currently 
has a right hip disorder.  


CONCLUSIONS OF LAW

1.  The November 1977 RO decision, which denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.104 (1999).

2.  The veteran has not presented new and material evidence 
to reopen his claim to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The claim for entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Service connection was denied for degenerative disc disease, 
lumbar spine, in an unappealed rating decision in November 2, 
1977.  The RO determined that the disorder was not incurred 
in or aggravated by service.  

The evidence of record at the time of the RO's November 1977 
rating decision is as follows:

Service medical records for the period from July 1946 to 
December 1947 are negative for complaints, treatment, or 
diagnosis of a low back or hip disorder.  The veteran's 
service medical records contain no findings referable to a 
back or hip disability.  On examination for separation from 
service the veteran was asked to report all significant 
injuries.  He did not report a back or hip injury.  No 
findings were reported referable to a back or hip disability.

On the veteran's initial application for VA benefits received 
in December 1947, he reported no history of back or hip 
injury.

On VA examination in April 1948, it the veteran reported that 
while serving in Germany he had fallen and injured his left 
leg and back.  He reported no serious illness since service.  
On examination, he had no residuals of any injuries.  A back 
disability was not reported.

VA outpatient treatment records dated in February 1976 show 
that the veteran was diagnosed with degenerative disc 
disease, lumbar spine.  

The evidence received since the November 1977 rating 
decisions is as follows:

Private medical records dated in September 1955 show that the 
veteran was seen with complaints of pain in the lumbar area.  
He reported a history of similar pain five months prior due 
to an injury.  The diagnosis was extreme muscle spasm of the 
lower back.  

VA outpatient treatment records dated in November to December 
1978 show that the veteran was seen with complaints of low 
back pain.  The diagnosis was degenerative osteoarthritis of 
the lumbosacral spine.  

Private medical records dated from May 1991 to October 1994 
show that the veteran was seen for low back pain with 
radiation to the left hip.  In several occasions in 1993, he 
complained of radiation into the right and left lower 
extremities.  In June 1993, the veteran underwent lumbar 
laminectomy and foraminotomy for degenerative changes.  

Private medical records dated from January to May 1995 show 
that the veteran underwent L3 through S1 revision 
decompression and fusion and physical therapy.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material. For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Winters v. 
West, 12 Vet. App. 203 (1999).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Analysis

The evidence submitted since the January 24, 1978 
disallowance includes additional medical evidence.  

The newly received evidence includes private medical records 
dated from September 1955 to May 1995.  These records show 
treatment for a post-service back disability.  However, the 
evidence of record at the time of the prior denial shows that 
the veteran had a back disability subsequent to service.  As 
such these records are cumulative.  

The additional medical evidence is not new and material.  The 
newly obtained evidence merely shows continuing post-service 
treatment for a low back disorder that was shown at the time 
of the previous decision.  These records do not relate to any 
basis for the prior denial of benefits and are essentially 
cumulative.  The evidence does not show that the veteran's 
low back disorder was incurred in or aggravated by service or 
within one year following separation from service.  Since the 
evidence received since November 1977 does not bear directly 
or substantially on the specified matter, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The Board must conclude that new and 
material evidence has not been submitted to reopen the claim.  
38 C.F.R. § 3.156(a).

In sum, all of the evidence received since the RO's November 
1977 decision is duplicative, cumulative or not probative of 
the issue at hand.  Therefore, new and material evidence has 
not been received and the claim is not reopened.

Right Hip Disability

A review of the service medical records show that the veteran 
was seen in August 1946 with complaints of left hip pain.  
There was no diagnosis and X-rays were negative.  There are 
no complaints, findings, or diagnosis for a right hip 
disorder.  

As noted above there was no mention of a back disability in 
the veteran's December 1947 claim for benefits or on the May 
1948, VA examination.

Private medical records dated in September 1955 are negative 
for complaints or treatment for a right hip disorder.  

VA outpatient treatment records dated from November to 
December 1978 are negative for complaints or treatment for a 
right hip disorder.  

Private medical records dated from May 1991 to May 1995 are 
negative for complaints or treatment for a right hip 
disorder.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for any or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Analysis

The veteran asserts that he has a right hip disability as the 
result of a fall from an armored truck during service.  The 
veteran is competent to report that he sustained such an 
injury in service.

Although the veteran maintains that he should be granted 
service connection for a right hip disorder, he has proffered 
no competent medical evidence to substantiate his assertion 
that he currently has a right hip disability.

For his claim of service connection to be deemed plausible, 
there must be competent medical evidence in the record that 
demonstrates that he currently has the disability for which 
service connection is claimed.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service medical records and post service medical records are 
negative for a diagnosis of a right hip disorder.  In the 
absence of competent evidence of a current disability, the 
claim for service connection is not well grounded.

To satisfy the requirement for a showing of current 
disability, there must be competent evidence of the claimed 
disease at the time of the claim for service connection.  
Gilpin v. West.  As previously noted, there is no competent 
evidence of a right hip disorder.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.

In the absence of competent evidence of a right hip disorder, 
the claim for service connection for the claimed disability 
is not well grounded and must be denied.



ORDER

Service connection for a right hip disorder is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

